UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7247




In Re:   MARION EDWARD PEARSON, JR.,




                                                          Movant.



                 On Petition for Writ of Mandamus
                          (1:06-cv-00069)


Submitted: September 26, 2006             Decided: October 3, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marion Edward Pearson, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on

two   motions   that   he   filed   in   his   28   U.S.C.   §   2254   (2000)

proceeding.     He seeks an order from this court directing the

district court to act.      As to the first motion, Pearson’s motion to

strike, we note that the district court denied the motion on July

24, 2006.    We therefore deny this portion of the mandamus petition

as moot.    As to the second motion, Pearson’s motion for judgment on

the pleadings, we find there has been no undue delay in the

district court.     Accordingly, although we grant Pearson’s motion

for leave to proceed in forma pauperis, we deny the mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                    - 2 -